          Case 3:18-cv-00358-WHA Document 191 Filed 01/03/21 Page 1 of 2




 1 Aaron S. Jacobs (Cal. Bar No. 214953)
   ajacobs@princelobel.com
 2 James J. Foster
   jfoster@princelobel.com
 3 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 4 Boston, MA 02110
   Tel: (617) 456-8000
 5
   Matthew D. Vella (Cal. Bar No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 357 S Coast Highway, Suite 200
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiffs
 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12
   UNILOC USA, INC. and                          Case No.: 3:18-cv-00358-WHA
13 UNILOC LUXEMBOURG, S.A.,
                                                 PLAINTIFFS’ NOTICE OF APPEAL
14                Plaintiffs,

15 v.

16 APPLE INC.,

17                   Defendant.

18

19           Pursuant to Federal Rules of Appellate Procedure 3 and 4, notice is hereby given that

20 Plaintiffs, Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (together, “Uniloc”), in the above-

21 named case, hereby appeal to the United States Court of Appeals for the Federal Circuit from the

22 entirety of this Court’s December 4, 2020 Order Dismissing Case for Lack of Standing (Dkt. No.

23 186), including the refusal to add Uniloc 2017 LLC as a party; together with all prior orders,

24 rulings, findings, and conclusions of the Court adverse to Uniloc, including (but not limited to) the

25 entirety of this Court’s earlier order granting judgment on the pleadings, Dkt. No. 99, which the

26 Court would conditionally reinstate.

27

28

      PLAINTIFFS’ NOTICE OF APPEAL                    1                                    3:18-cv-00358-WHA
     3606012.v1
         Case 3:18-cv-00358-WHA Document 191 Filed 01/03/21 Page 2 of 2




 1 Date: January 3, 2021                Respectfully submitted,

 2                                      /s/ Aaron S. Jacobs
                                        Aaron S. Jacobs (Cal. Bar No. 214953)
 3                                      ajacobs@princelobel.com
                                        James J. Foster
 4                                      jfoster@princelobel.com
                                        PRINCE LOBEL TYE LLP
 5                                      One International Place, Suite 3700
                                        Boston, MA 02110
 6                                      617-456-8000

 7                                      Matthew D. Vella (Cal. Bar No. 314548)
                                        mvella@princelobel.com
 8                                      PRINCE LOBEL TYE LLP
                                        357 S Coast Highway, Suite 200
 9                                      Laguna Beach, CA 92651

10                                      Attorneys for Plaintiffs

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ NOTICE OF APPEAL          2                                    3:18-cv-00358-WHA
